BUFFINGTON, Circuit Judge.
This is an appeal from an order of the court granting a new trial. Plaintiff had brought suit to recover damages for personal injuries received by him as a result of a collision between the motorcycle which he was riding and a truck owned by defendants. A verdict was returned in favor of the plaintiff. Upon argument, the *709District Court granted a new trial. The appeal is from such order. No question of bias, prejudice, or arbitrary action is involved.
Our appellate jurisdiction is restricted to reviewing final decisions and to reviewing interlocutory orders or decrees only as are specified in 28 U.S.C.A. §§ 225, 227. An order granting a new trial is not a final decision, since it does not finally determine the rights of the parties. The granting of the new trial obviously does not come within our jurisdiction.
The parties orally asked us to pass on the merits so as to avoid the necessity of a new trial. Being without jurisdiction of the appeal, we are unwilling to act on this oral request, and so restrict ourselves to dismissing it.